DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-9, with respect to the rejection(s) of claim(s) 1, 10 and 12-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in part. Applicant argues that Feser (WO 2007/113080 A1) does not disclose one of the input variables is a design value. However, in claim 10 Feser discloses that the predetermined physical measured variables provided to the input layers include for example a deformation of the motor vehicle. It most nearly appears that Applicant’s interpretation of the language of claim 1 is not commensurate with the scope of the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., constant or fixed design values for hardware comprising an internal combustion engine) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 6 appears to require constant or fixed design values for an internal combustion engine but these values are not required by claim 1. Feser (WO 2007/113080 A1) does not disclose the at least one input parameter is a value not changing in accordance with an operating state of the vehicle. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8, 10, 12-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, the at least one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) and further in view of Gross (US Patent Application Publication 2018/0108369).
Regarding claim 1, Feser discloses a control device of a vehicle drive device comprising a processor programmed to: 
use a trained model using a neural network to calculate at least one output parameter of a vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], and
control the vehicle drive device mounted in a vehicle based on the at least one output parameter calculated by the processor [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, a second input layer to 
the neural network is configured so that the second hidden layer becomes closer to the output layer than the first hidden layer [as shown in Figure 7, output node y3 and the lower pair of unlabeled nodes are both closer to the highest unlabeled node, comprising the output layer, than either of the possible first hidden layers].
Feser does not disclose the at least one input parameter being a value not changing in accordance with an operating state of the vehicle. 
Jesion discloses a generic neural network training and processing system (Title) wherein the neural network includes: a first input layer to which at least one input parameter of the vehicle other than at least one design value of a vehicle drive device is input (as shown in Figure 3, at input parameters include non-design values such as mass air flow rate and desired engine speed), the at least 
Gross teaches that by adding a bias factor to a node of a layer, the neural network may be trained to report the right output for a given type of input [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input parameter disclosed by Jesion with the node disclosed by Feser to obtained a model output that best fits the data input into the neural network. 
Regarding claim 2, Feser further discloses wherein the neural network is configured so that the outputs of the first hidden layer are input to the second hidden layer [as shown in Figure 7, the outputs of the first hidden layer comprising either set of nodes a1-a3 or a1-a2 are input to the lower layer of unlabeled nodes]. 
Regarding claim 3, Feser further discloses wherein the neural network includes at least one hidden layer between the first hidden layer and the second hidden layer [as shown in Figure 7, the output layer comprising nodes y1-y3 is between the first hidden layer a1-a3 or a1-a2 and the lower layer of unlabeled nodes]. 
Regarding claim 4, Feser further discloses wherein the neural network is configured so that the outputs of the second hidden layer are input to the output layer [as shown in Figure 7, the outputs of the lower layer of unlabeled nodes is output to the top unlabeled node comprising the output layer]. 
Regarding claim 13, Feser discloses a method of controlling a vehicle drive device comprising: 
acquiring at least one design value of a vehicle drive device mounted in a vehicle and at least one input parameter of the vehicle other than the at least one design value [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, 
using a trained model using a neural network to calculate at least one output parameter of the vehicle based on the at least one design value and the at least one output parameter, and controlling the vehicle drive device mounted in a vehicle based on the at least one output parameter [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-
the neural network is configured so that the second hidden layer becomes closer to the output layer than the first hidden layer [as shown in Figure 7, output node y3 and the lower pair of unlabeled nodes are both closer to the highest unlabeled node, comprising the output layer, than either of the possible first hidden layers]. 
Feser does not disclose the at least one input parameter being a value not changing in accordance with an operating state of the vehicle. 
Jesion discloses a generic neural network training and processing system (Title) wherein the neural network includes: a first input layer to which at least one input parameter of the vehicle other than at least one design value of a vehicle drive device is input (as shown in Figure 3, at input parameters include non-design values such as mass air flow rate and desired engine speed), the at least one input parameter being a value non changing in accordance with an operating state of the vehicle (as shown in Figure 3, bias 121 is included in the at least one input parameter and does not change with the operating state of the vehicle). 
Gross teaches that by adding a bias factor to a node of a layer, the neural network may be trained to report the right output for a given type of input [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input parameter disclosed by Jesion with 
Regarding claim 14, Feser discloses a method of producing an electronic control unit comprising: 
using at least one design value of a vehicle drive device mounted in a vehicle, at least one input parameter of the vehicle other than the at least one design value, and at least one output parameter of the vehicle as sets of training data to generate a trained model using a neural network [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], and
implementing the trained model in the electronic control unit [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer 
the neural network is configured so that the second hidden layer becomes closer to the output layer than the first hidden layer [as shown in Figure 7, output node y3 and the lower pair of unlabeled nodes are both closer to the highest unlabeled node, comprising the output layer, than either of the possible first hidden layers]. 
Feser does not disclose the at least one input parameter being a value not changing in accordance with an operating state of the vehicle. 
Jesion discloses a generic neural network training and processing system (Title) wherein the neural network includes: a first input layer to which at least one input parameter of the vehicle other than at least one design value of a vehicle drive device is input (as shown in Figure 3, at input parameters include non-design values such as mass air flow rate and desired engine speed), the at least one input parameter being a value non changing in accordance with an operating state of the vehicle (as 
Gross teaches that by adding a bias factor to a node of a layer, the neural network may be trained to report the right output for a given type of input [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input parameter disclosed by Jesion with the node disclosed by Feser to obtained a model output that best fits the data input into the neural network. 
Regarding claim 15, Feser discloses a non-transitory computer-readable storage medium storing an output parameter calculation program, the output parameter calculation program causing a processor to execute functions [claim 13], comprising: 
using at least one design value of a vehicle drive device mounted in a vehicle, at least one input parameter of the vehicle other than the at least one design value, and at least one output parameter of the vehicle as sets of training data to generate a trained model using a neural network [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], and
implementing the trained model to control the vehicle drive device [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no hidden layers. In the output layer of the subnetworks, intermediate quantities are calculated that can represent the input quantities for a further neural network”; as shown in Figure 7 the input layers comprise nodes x1-x3, the hidden layers of the first two subnetworks comprise nodes a1-a3, and the output layer of the third subnetwork y3 comprises a hidden layer of the overall network in the Figure], and an output layer outputting the at least one output parameter [the output layer comprising either the 2-node or 1-node upper, labeled layers as shown in Figure 7], and 
the neural network is configured so that the second hidden layer becomes closer to the output layer than the first hidden layer, and to calculate the at least one output parameter based on the at least one input parameter and the at least one design value [as shown in Figure 7, output node y3 and the 
Feser does not disclose the at least one input parameter being a value not changing in accordance with an operating state of the vehicle. 
Jesion discloses a generic neural network training and processing system (Title) wherein the neural network includes: a first input layer to which at least one input parameter of the vehicle other than at least one design value of a vehicle drive device is input (as shown in Figure 3, at input parameters include non-design values such as mass air flow rate and desired engine speed), the at least one input parameter being a value non changing in accordance with an operating state of the vehicle (as shown in Figure 3, bias 121 is included in the at least one input parameter and does not change with the operating state of the vehicle). 
Gross teaches that by adding a bias factor to a node of a layer, the neural network may be trained to report the right output for a given type of input [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input parameter disclosed by Jesion with the node disclosed by Feser to obtained a model output that best fits the data input into the neural network. 
Regarding claim 22, Feser further discloses wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be trained…In other words, the target values of the intermediate quantities to be calculated for the training data must be known”].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) in view of Gross (US Patent Application Publication 2018/0108369) and further in view of Coleman (US Patent Application Publication 2006/0020563).
Regarding claim 5, Feser, as modified by Jesion, discloses the device of claim 1 as discussed above but does not disclose wherein the neural network includes at least one hidden layer between the second hidden layer and the output layer. 
Coleman discloses a neural network that includes at least one hidden layer between a second hidden layer and the output layer [0007, claims 2, 14].
Coleman teaches that the output layer in this arrangement is operable to predict thermal properties of a material at a particular time of day [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the network feature disclosed by Coleman with the device disclosed by Feser to add the ability to predict the thermal property of a material in the vehicle.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) in view of Gross (US Patent Application Publication 2018/0108369) and further in view of Grichnik (US Patent Application Publication 2008/0154811).
Regarding claim 6, Feser, as modified by Jesion, discloses the device of claim 1 but does not disclose wherein the processor is programmed to control an internal combustion engine mounted in a vehicle, the at least one input parameter includes an engine speed and fuel injection amount, the at least one design value includes a compression ratio of the internal combustion engine, and the at least one output parameter includes an exhaust temperature. 

Grichnik teaches that failure of a physical sensor for any of the measured engine parameters may render the engine control system unreliable [0002]. Grichnik teaches that these engine parameters are used to control the level of NOx emissions [0027] [0039]. Grichnik suggests that using virtual sensors in a neural network according to his invention can be used to increase the stability of the control system by reducing the effect of unqualified input parameter values [0079]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the parameters disclosed by Grichnik in the device disclosed by Feser to control the level of NOx emissions and increase the stability of the engine control system.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) in view of Gross (US Patent Application Publication 2018/0108369) in view of Grichnik (US Patent Application Publication 2008/0154811) and further in view of Feldkamp (US Patent Application Publication 2010/0031738).
Regarding claim 7, Feser, as modified by Jesion and Grichnik, discloses the device of claim 6 as discussed above, but does not disclose wherein the at least one design value further includes a number of cylinders of the internal combustion engine and a cylinder array of the internal combustion engine. 
Feldkamp discloses a neural network that includes a number of cylinders of an internal combustion engine and a cylinder array of the internal combustion engine [0029] [0039]. 
Feldkamp teaches that the neural network can determine the presence or absence of a degraded condition and the identity and duration of the degradation [0029]. 
. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) in view of Gross (US Patent Application Publication 2018/0108369) in view of Kordon (WO 2016/170063 A1) and further in view of Grothmann (US Patent Application Publication 2016/0071006). Note that U.S. Patent Application Serial No. 15/568,231, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/EP2016/058908, thus the U.S. Pub. No. 2018/0113963 A1 of U.S. Patent Application Serial No. 15/568,231 is an accurate English translation of WO 2016/170063 A1. 
Regarding claim 8, Feser, as modified by Jesion, discloses the device of claim 1 as discussed above but does not disclose a first input layer includes a pressure and flow rate of intake in an intake manifold, the at least one design value input to the second input layer includes an inside diameter of the intake manifold, the at least one input parameter input to the third input layer includes an injection pressure and injection amount of fuel injected into cylinders of the internal combustion engine, the at least one design value input to the fourth input layer includes a compression ratio of the internal combustion engine, and the output parameters include an output torque of the internal combustion engine. 
Kordon discloses a model including a pressure and flow rate of intake in an intake manifold, an inside diameter of the intake manifold, an injection pressure, an injection amount of fuel injected into cylinders of the engine, a design value of a compression ratio of the engine and an output parameter of output torque of the engine [0012-0016] [0021] [0040] [0047] [0358] [0440]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input and output parameters and design value disclosed by Kordon with the device disclosed by Feser to simulate a multiplicity of engines with an identical set of input parameters to optimize the setting parameters in each engine. 
Feser, as modified by Jesion and Kordon, does not disclose a third or fourth hidden layer. 
Grothmann discloses a neural network including a third input layer to which at least one input parameter other than at least one design value is input, a fourth input layer to which the at least one design value is input, a third hidden layer to which outputs of the third input layer are input, and a fourth hidden layer to which outputs of the fourth input layer are input, the neural network configured so that the third hidden layer is closer to the output layer than a second hidden layer and the fourth hidden layer is closer to the output layer than the third hidden layer [0021-0025] [0095]. 
Grothmann teaches that this network is suitable for determining future statuses of a dynamic process [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network disclosed by Grothmann with the device disclosed by Feser because the device is used in a dynamic process. 
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Ramsoy (US Patent Application Publication 2017/0308802).
Regarding claim 9, Feser discloses a vehicle-mounted electronic control unit comprising a processor programmed to receive a trained model using a neural network and use the trained model to calculate at least output parameter of the vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no hidden layers. In the output layer of the subnetworks, intermediate quantities are calculated that can represent the input quantities for a further neural network”; as shown in Figure 7 the input layers 
Feser does not disclose the trained model received through a communication device provided in a vehicle from a server outside of the vehicle, the server comprises a storage device storing sets of training data including the at least one input parameter, the at least one design value, and the at least one output parameter, and uses the sets of training data to generate the trained model. 
Ramsoy discloses a server located outside of a vehicle that stores sets of training data including at least one input parameter, at least one design value, and at least one output parameter to generate a trained model [0007-0008, 0022-0027, 0046]. 
Ramsoy teaches that the server adds functionality over the processing part in the vehicle, which may be computationally-limited due to the size of the data [0003]. For example, Ramsoy teaches that the server can be used to predict an outcome based on the training data [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the server disclosed by Ramsoy to communicate with the vehicle-mounted electronic control unit disclosed by Feser to add additional functionality over the limited function of the control unit such as predicting an outcome based on the training data. 
Regarding claim 17, Feser further discloses wherein each of the at least one design value is a constant value that is fixed at the constant value after manufacture of the vehicle drive device and does not change in accordance with an operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The .
Claim(s) 10, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) in view of Gross (US Patent Application Publication 2018/0108369) and further in view of Ramsoy (US Patent Application Publication 2017/0308802).
Regarding claim 10, Feser discloses a vehicle-mounted electronic control unit comprising a processor programmed to: 
acquire at least one design value of a vehicle drive device mounted in a vehicle, at least one input parameter of the vehicle other than the at least one design value, and at least one output parameter of the vehicle [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], and
receive a trained model using a neural network and use the trained model to calculate at least output parameter of the vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no hidden layers. In the output layer of the subnetworks, intermediate quantities are calculated that can represent the input quantities for a further neural network”; as shown in Figure 7 the input layers comprise nodes x1-x3, the hidden layers of the first two subnetworks comprise nodes a1-a3, and the output layer of the third subnetwork y3 comprises a hidden layer of the overall network in the Figure], and an output layer outputting the at least one output parameter and is configured so that the second hidden layer becomes closer to the output layer than the first hidden layer [as shown in Figure 7, output node y3 and the lower pair of unlabeled nodes are both closer to the highest unlabeled node, comprising the output layer, than either of the possible first hidden layers]. 
Feser does not disclose the trained model received through a communication device provided in a vehicle from a server outside of the vehicle that sends at least one design value, at least one input parameter to the server. 

Ramsoy teaches that the server adds functionality over the processing part in the vehicle, which may be computationally-limited due to the size of the data [0003]. For example, Ramsoy teaches that the server can be used to predict an outcome based on the training data [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the server disclosed by Ramsoy to communicate with the vehicle-mounted electronic control unit disclosed by Feser to add additional functionality over the limited function of the control unit such as predicting an outcome based on the training data. 
Feser does not disclose the at least one input parameter being a value not changing in accordance with an operating state of the vehicle. 
Jesion discloses a generic neural network training and processing system (Title) wherein the neural network includes: a first input layer to which at least one input parameter of the vehicle other than at least one design value of a vehicle drive device is input (as shown in Figure 3, at input parameters include non-design values such as mass air flow rate and desired engine speed), the at least one input parameter being a value non changing in accordance with an operating state of the vehicle (as shown in Figure 3, bias 121 is included in the at least one input parameter and does not change with the operating state of the vehicle). 
Gross teaches that by adding a bias factor to a node of a layer, the neural network may be trained to report the right output for a given type of input [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input parameter disclosed by Jesion with 
Regarding claim 12, Feser discloses a machine learning system comprising an electronic control unit provided at a vehicle, wherein
the electronic control unit comprises a processor programmed to: 
acquire at least one design value of a vehicle drive device mounted in a vehicle, at least one input parameter of the vehicle other than the at least one design value, and at least one output parameter of the vehicle [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], and
receive a trained model using a neural network and use the trained model to calculate at least output parameter of the vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a 
Feser does not disclose the trained model received through a communication device provided in a vehicle from a server outside of the vehicle that sends at least one design value, at least one input parameter to the server. 
Ramsoy discloses a server located outside of a vehicle that stores sets of training data including at least one input parameter, at least one design value, and at least one output parameter and uses the parameters and design value to generate a trained model [0007-0008, 0022-0027, 0046]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the server disclosed by Ramsoy to communicate with the vehicle-mounted electronic control unit disclosed by Feser to add additional functionality over the limited function of the control unit such as predicting an outcome based on the training data. 
Feser does not disclose the at least one input parameter being a value not changing in accordance with an operating state of the vehicle. 
Jesion discloses a generic neural network training and processing system (Title) wherein the neural network includes: a first input layer to which at least one input parameter of the vehicle other than at least one design value of a vehicle drive device is input (as shown in Figure 3, at input parameters include non-design values such as mass air flow rate and desired engine speed), the at least one input parameter being a value non changing in accordance with an operating state of the vehicle (as shown in Figure 3, bias 121 is included in the at least one input parameter and does not change with the operating state of the vehicle). 
Gross teaches that by adding a bias factor to a node of a layer, the neural network may be trained to report the right output for a given type of input [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input parameter disclosed by Jesion with the node disclosed by Feser to obtained a model output that best fits the data input into the neural network. 
Regarding claim 18, Feser further discloses wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in 
Regarding claim 19, Feser further discloses wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with an operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be trained…In other words, the target values of the intermediate quantities to be calculated for the training data must be known”].
Claim(s) 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Jesion (US Patent Number 5,745,653) in view of Gross (US Patent Application Publication 2018/0108369) and further in view of Seifert (US Patent Application Publication 2003/0163436).
Regarding claim 16, Feser, as modified by Jesion, discloses the method of claim 1 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 

Regarding claim 20, Feser, as modified by Jesion, discloses the method of claim 13 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network disclosed by Feser in the manner disclosed by Seifert to derive overall trends from data collected with errors. 
Regarding claim 21, Feser, as modified by Jesion, discloses the method of claim 14 as discussed above but does not disclose wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with an operating state of the vehicle. 
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 

Regarding claim 22, Feser, as modified by Jesion, discloses the method of claim 14 as discussed above but does not disclose wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with an operating state of the vehicle. 
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network disclosed by Feser in the manner disclosed by Seifert to derive overall trends from data collected with errors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747